          Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 1 of 20



                              IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                          CRIMINAL NO:
                                                                   20-cR-00200-RBs

                                                                      DATE FILED:

 TEVA PTIARMACEUTICALS                                             VIOLATION:
 USA, INC. and                                                     rs u.s.c. $ I
 GLENMARK                                                          (conspiracy in restraint of
 PHARMACEUTICALS INC.,                                             trade - 3 counts)
 USA



                                SECOND SUPERSEDING INDICTMENT

                                          COUNT ONE
                                 CONSPIRACY TO RESTRAIN TRADE
                                                  (1s u.s.c. $   l)
TIIE GRAND JURY CHARGES THAT:

        At all times relevant to this count:

                                                BACKGROUND

              1   .   A generic drug is   a medication created   to be the same as an existing approved

brand name drug in dosage form, safety, strength, route of administration, quality, and

performance characteristics. Most generic drugs are known by the name oftheir active

ingredient.

              2.      The generic version of a drug is less expensive to purchase than its brand name

equivalent. For this reason, state laws often require pharmacists to fill prescriptions for a

particular drug with its generic rather than its brand name version. Nearly 90% of all

prescriptions in the United States are filled with generic drugs.
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 2 of 20




           3.    Companies that sell generic drugs may manufacture those drugs in their own

facilities or purchase them from others (collectively referred to as "manufacturers").

Manufacturers usually sell their generic drugs to a number of different types of customers,

including wholesalers, distributors, retail drug stores, drug store chains, and group purchasing

organizations.

           4.    Manufacturers of generic drugs are required by federal regulation to identifu a

price known as the "Wholesale Acquisition Cost," or "WAC," for each drug they sell. The

WAC is defined    as the   manufacturer's list price to wholesalers or direct purchasers for the most

recent month for which information is available. It does not represent actual transaction prices

and does not include discounts or rebates. Manufacturers generally announce a new WAC by

notifuing their customers in writing. Such announcements are typically reported promptly in one

or more commercial publications that are available to both customers and manufacturers in the

pharmaceutical industry.

           5.    Customers often enter into contracts with manufacturers for the purchase    of

generic drugs. The scope ofthese contracts varies from as few as one drug to as many as all the

drugs a specific customer may buy fiom a specific manufacturer. The duration of these contracts

also varies and may last for as long as a year or more. Customers typically enter into contracts

with multiple manufacturers.

           6.    Customers often award contracts for particular generic drugs to manufacturers

through a competitive bidding process. The bidding process may be limited to a particular drug

or it may include multiple drugs. After receiving and evaluating the bids, customers generally

award the contract at issue to the manufacturer offering the lowest price for each drug that they

may need during the term of the contract. The contract may give the manufacturer the exclusive




                                                    2
          Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 3 of 20




right to supply that drug or may designate the winning manufacturer as the "prefened" provider

or "supplier."

              7.   The contracts between customers and manufacturers ofgeneric drugs set out

numerous terms and conditions of sale. These terms include the price per unit that the

manufacturer will charge, which is sometimes referred to as the contract price or the invoice

price, and any discounts from that price, which include administrative fees, restocking fees,

prompt payment discounts, and volume incentive rebates. The net price per unit, after all

discounts are accounted for, is sometimes referred to in the generic drug industry as the "dead

net" price.

              8.   Some manufacturers group the different types ofcustomers into "classes of trade"

and, in general, charge customers in one class oftrade a different price from customers in

another class oftrade. There is no regulation that requires manufacturers to disclose or report the

contract, invoice, or dead net prices they charge any particular customer or group ofcustomers,

and there is no public or commercial publication that regularly reports this data. As a result,

neither a customer seeking to determine what another customer is paying for a particular drug,

nor a manufacturer seeking to determine what another manufacturer is charging for a particular

drug, can obtain that information from public or commercial sources.

              9.   Some manufacturers regularly seek to add to the number of generic drugs they

offer to sell. They may do so by, among other things, introducing a new strength of an existing

generic drug, introducing an existing generic drug in a new package or formulation, developing

or obtaining the right to sell an existing generic drug that it had not previously sold, or

reintroducing a generic drug that it had previously stopped selling. The addition of a generic




                                                   )
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 4 of 20




drug to a manufacturer's offerings is commonly referred to in the pharmaceutical industry as a

"launch."

                     DEFENDANTS AND THEIR CO-CONSPIRATORS

            10. Defendant     TEVA PHARMACEUTICALS USA, INC. ("TEVA") was a

corporation incorporated in Delaware with its principal place of business in Montgomery

County, Pennsylvania, within the Eastem District of Pennsylvania. Defendant TEVA, directly

and through related entities, was engaged in the manufacturing ofgeneric drugs, and the

marketing and sale of generic drugs in the United States.

            11. Defendant     GLENMARK PHARMACEUTICALS INC.' USA

C'GLENMARK") was a corporation incorporated in Delaware with its principal place of

business in Mahwah, New Jersey. Defendant GLENMARK marketed and sold generic drugs in

the United States.

            12. Apotex Corp.    ("Apotex"), charged elsewhere, was a corporation incorporated in

Delaware with its principal place of business in Florida. Apotex marketed and sold generic

drugs in the United States.

            13. Defendant   TEVA, defendant GLENMARK, Apotex, and others known and

 unknown to the grandjury were competitors in the marketing and sale ofgeneric drugs,

 including pravastatin, in the United States. Pravastatin was a generic drug used to lower

cholesterol and thus reduce the risk of heart attack and stroke.

            14. Cooperating witness 1 C'CW-I), an individual known to the grand          jury, was

employed at defendant TEVA, first as a pricing executive and later as a sales executive.

            15. Cooperating witness 2   ('CW-2),      an individual known to the grand   jury, was

employed at defendant GLENMARK as an executive involved in the pricing, sale, and




                                                  4
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 5 of 20




marketing of generic drugs.

            16.   Individual   1, an   individual known to the grand jury, was employed at defendant

TEVA   as an executive    involved in the pricing, sale, and marketing of generic drugs.

            17.   Individual 2, an individual known to the grand jury, was employed at Apotex      as


an executive involved in the pricing, sale, and marketing ofgeneric drugs.

            18. Various entities and individuals, not made defendants in this count, known and

unknown to the grand jury, participated as co-conspirators in the offense charged herein and

performed acts and made statements in furtherance thereof.

            19.   Any reference in this count to any act, deed, or transaction ofany corporation

means that the corporation engaged in the act, deed, or transaction by or through its officers,

directors, employees, agents, or other representatives while they were actively engaged in the

management, direction, control, or transaction of its business or affairs.

                                 DESCRIPTION OF THE OFFENSE

           20. Beginning in or around May 2013 and continuing until at least in or around

December 2015, the exact dates being unknown to the grandjury, in the Eastem District         of

Pennsylvania and elsewhere, defendants

                         TEVA PHARMACEUTICALS USA, INC. ANd
                        GLENMARK PHARMACEUTICALS INC., USA

and their co-conspirators, known and unknown to the grand         jury, including Apotex, CW-1, CW-

2, Individual 1, and Individual 2, knowingly entered into and engaged in a conspiracy to suppress

and eliminate competition by agreeing to increase and maintain prices of pravastatin and other

generic drugs sold in the United States. The conspiracy engaged in by the defendants and their

co-conspirators utas a per se unlawful, and thus unreasonable, restraint of interstate trade and

commerce in violation of Section I of the Sherman Act (15 U.S.C. $         l).


                                                      5
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 6 of 20



                                    MEANS AND METHODS

           21. For the purpose of forming and carrying out the charged conspiracy, defendant

TEVA, defendant GLENMARK, and their co-conspirators known and unknown to the grand jury

did certain acts, including and among others:

               (a)    communicated about the sale ofgeneric drugs in the United States;

               (b)    agreed during those communications to increase and maintain the prices     of

                      generic drugs sold by defendant TEVA, defendant GLENMARK, and

                      Apotex in the United States;

               (c)    exchanged during those communications non-public pricing information

                      in order to accomplish the price increases for generic drugs;

               (d)    submitted price increase notifications to customers for generic drugs;

               (e)    refiained from submitting bids and offers for, submitted non-competitive

                      bids and offers for, and declined requests to submit bids and offers for, the

                      sale of generic drugs, to customers that previously purchased from a

                      competing companyl

               (f)    sold generic drugs to customers at collusive and noncompetitive prices;

               (g)    received payments for generic drugs sold at collusive and noncompetitive

                      prices; and

               (h)    participated in communications for the purpose of reaffirming, monitoring,

                      and enforcing adherence to the agreement.

           22. For exanrplq on or about May 2,2013, CW-l and CW-2 communicated by phone

and discussed that defendant TEVA would follow a price increase by defendant     GLENMARK

on several generic drugs that defendant TEVA and defendant GLENMARK both sold, including




                                                6
          Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 7 of 20




pravastatln.

             23. On or about May 15,2013, defendant GLENMARK distributed price increase

notifications to its customers, announcing increases to the prices ofcertain generic drugs,

including pravastatin, effective May 1 6, 20 1 3.

             24. In or around May 2013, CW-1 and Individual 2 communicated by phone and

discussed that defendant   TEVA and Apotex would increase prices on pravastatin.

             25. In or around July 2013, defendant TEVA increased its prices for certain generic

drugs that defendant   TEVA and defendant GLENMARK both sold. On or about August 9, 2013,

defendant TEVA increased its prices for pravastatin.

             26. Between May 2013 and August 2013, CW-1 and others at defendant TEVA

communicated with co-conspirators at defendant GLENMARK and other companies about the

prices ofgeneric drugs, including pravastatin, for the purpose ofensuring the success ofthe price

lncreases.

             27. On or about December 2, 2013, after a large customer moved its pravastatin

business from defendant TEVA to defendant GLENMARK, Individual 1 at defendant           TEVA

contacted CW-2 at defendant GLENMARK by phone to complain that defendant GLENMARK

had taken the customer from defendant TEVA.

             28. Defendant TEVA, defendant GLENMARK, and Apotex continued to receive and

accept payments for generic drugs affected by the conduct described in this count sold at

collusive and noncompetitive prices until at least in or around December 2015.

                                   TRADE AND COMMERCE

             29. During the period covered by this count, defendant TEVA, defendant

GLENMARK, and their co-conspirators, including Apotex, sold substantial quantities of




                                                    7
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 8 of 20



 generic drugs affected by the offense charged in this count to customers located in various states

 in the United States. In addition, payments from affected customers that purchased drugs sold

 by defendant TEVA and defendant GLENMARK and their co-conspirators, including Apotex,

 traveled in interstate trade and commerce.

           30. During the period covered by this count, the activities ofdefendant TEVA,

 defendant GLENMARK and their co-conspirators, including Apotex, with respect to the sale          of

 affected generic drugs were within the flow of, and substantially affected, interstate tade and

 commerce.

           All in violation of Title   15, United States Code, Section   l.

                                          GAIN AND LOSS

           31. With respect to the offense charged in Count One of this Indictment, for purposes

of determining the altemative maximum fine pursuant to Title 18, United States Code, Section

3571(d), defendant TEVA, defendant GLENMARK and their co-conspirators known and

unknown to the grand jury derived gross gains of at least $200,000,000, and persons other than

the defendants and their co-conspirators suffered gross losses ofat least $200,000,000.



                   [REST OF PAGE INTENTIONALLY LEFT BLANKI




                                                   8
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 9 of 20



                                     COUNTTWO
                            CONSPIRACY TO RESTRAIN TRADE
                                     (ls u.s.c. s 1)

THE GRAND JURY FURTHER CHARGES THAT:

       At all times relevant to this count:

           32. Paragraphs l-10, 14, and 18-19 of Count One are repeated, realleged, and

incorporated in Count Two as if fully set forth in this Count.

                        DEFENDANT TEVA'S CO-CONSPIRATORS

           33. Taro Pharmaceuticals U.S.A., Inc. ("Taro U.S.A."), charged elsewhere, was a

corporation organized and existing under the laws ofNew York, with its principal place    of

business in Hawthorne, New    York. Taro U.S.A. was a pharmaceutical company      engaged,

directly or through related entities, in the manufacturing of generic drugs, and the marketing and

sale of generic drugs in the United States.

           34. Ara Aprahamian ("Aprahamian"), charged elsewhere, was the Vice President        of

Rx Marketing at Taro U.S.A. from in or around March 2013 until in or around April2014, ar:d

the Vice President of Sales and Marketing at Taro U.S.A. from in or arowrd April 2014 untit at

least in or around December 2015. Aprahamian was responsible for overseeing generic drug

sales, pricing, and contracts at Taro U.S.A.

           35. Defendant TEVA and Taro U.S.A. were competitors in the marketing and sale       of

generic drugs in the United States.

                              DESCRIPTION OT' THE OFFENSE

           36. From at least as early as May 2013 and continuing until at least in or around

December 2015, the exact dates being unknown to the grand jury, in the Eastem District    of

Pennsylvania and elsewhere, defendant




                                                 9
        Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 10 of 20



                          TEVA PHARMACEUTICALS USA, INC.

and its co-conspirators, known and unknown to the grand        jury, including CW-1, Taro U.S.A.,

and Aprahamian, knowingly entered into and engaged in a conspiracy to suppress and eliminate

competition by agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix

prices of, generic drugs sold in the United States. The conspiracy engaged in by defendant

TEVA and its co-conspirators   was   a   per se unlaufirl, and thus urneasonable, restraint   of

interstate trade and commerce in violation of Section 1 of the Sherman Act (15 U.S.C. $            l).

                                     MEANS AND METHODS

           37. For the purpose of forming and carrying out the charged conspiracy, defendant

TEVA and its co-conspirators known and unknown to the grand jury did certain acts, including

and among others:

               (a)    discussed and agreed to increase prices for generic drugs;

               (b)    communicated about the timing of anticipated price increases;

               (c)    provided and received specific non-public prices in connection with

                      agreed-upon price increases:

               (d)    negotiated the amount of agreed-upon price increases;

               (e)    implemented price increases in accordance with the agreement reached;

               (0     declined requests to submit bids and offers from customers in accordance

                      with the agreement reached; and

               (g)    sold and accepted payment for generic drugs at collusive and

                      noncompetitive prices.

           38. On numerous occasions, defendant TEVA and Taro U.S.A. discussed and agreed

to increase prices on certain generic drugs generally in the following mamer: CW-l and




                                                    10
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 11 of 20




Aprahamian discussed the amount ofa potential price increase and encouraged the other to

follow. If defendant TEVA was leading         the price increase,   CW-l provided Aprahamian with

some of defendant   TEVA's new, non-public prices, and if Taro U.S.A. was leading the price

increase, Aprahamian provided CW-1 with some of Taro U.S.A.'s new, non-public prices. CW-

1 and Aprahamian then used these      non-public prices to implement price increases at defendant

TEVA and Taro U.S.A. The purpose of the communications between CW-1 and Aprahamian

was to ensure that the new, higher prices were implemented and maintained, as much as possible,

at the level discussed, and to   limit the ability of defendant TEVA and Taro U.S.A.'s customers to

switch suppliers.

           39. The conversations about price increases occuned with respect to the following

generic drugs, among others: carbamazepine tabs and chews, medications used to prevent and

control seizures and treat bipolar disorder; clotrimazole topical solution    10%, a   medication used to

treat a variety of skin conditions; etodolac immediate release ("IR") and extended release ("ER')

tablets, medications used to treat pain and arthritis; fluocinonide cream, emollient cream, gel,

and ointment, medications used to treat skin conditions; and warfarin, a medication used to treat

and prevent blood clots.

           40. For example, in or around July and August 2013, CW-1, acting on behalfof

defendant TEVA, and Aprahamian, acting on behalfofTaro U.S.A., discussed and agreed to

increase prices for etodolac   ER. Defendant TEVA and Taro U.S.A. were the only two suppliers

of etodolac ER at this time. During numerous calls, CW-l and Aprahamian identified and

discussed specific non-public prices for etodolac ER, and agreed to specific new, higher WAC

and other prices for three sizes of etodolac    ER. Approximately six days before either defendant

TEVA or Taro U.S.A. announced        a   price increase for etodolac ER to their customers or




                                                     1l
        Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 12 of 20




commercial publications, CW-1 and Aprahamian each circulated spreadsheets within their

respective companies containing the specific agreed-upon proposed WAC and other prices for

etodolac ER. After being told by CW-l that defendant TEVA was going to implement the

agreed-upon etodolac ER price increase on or about August 9, 2013, Aprahamian ensured that

Taro U.S.A. implemented its etodolac ER increase on the same date.

            41. Defendant TEVA and Taro U.S.A. continued to receive and accept payments for

generic drugs affected by the conduct described in this count sold at collusive and

noncompetitive prices until at least in or around December 2015.

                                  TRADE AND COMMERCE

            42. During the period covered by this count, defendant TEVA and Taro U.S.A. sold

substantial quantities ofgeneric drugs affected by the offense charged in this count to customers

located in various states in the United States. In addition, payments from affected customers that

purchased drugs sold by defendant TEVA and Taro U.S.A. traveled in interstate trade and

commerce.

            43. During the period covered by this count, the activities of defendant TEVA and its

co-conspirators, including Taro U.S.A., with respect to the sale of affected generic drugs were

within the flow of, and substantially affected, interstate trade and commerce.

            All in violation ofTitle   15, United States Code, Section 1.

                                          GAIN AND LOSS

       With respect to the offense charged in Count Two of this Indictment, for purposes of

determining the altemative maximum fine pusuant to Title 18, United States Code, Section

3571(d), defendant TEVA and its co-conspirators known and unknown to the grand jury derived




                                                   12
        Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 13 of 20



gross gains   ofat   least $75,000,000 and persons other than defendant   TEVA and its co-

conspirators suffered gross losses ofat least $75,000,000.




                       [REST OF PAGE INTENTIONALLY LEFT BLANK]




                                                  13
        Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 14 of 20




                                   CO       THREE
                           CONSPIRACY TO RESTRAIN TRADE
                                    (ls u.s.c. s r)

THE GRAND JURY FURTHER CHARGES THAT:

       At all times relevant to this count:

           44. Paragraphs 1-10, 14, and l8- 19 ofCount One are repeated, realleged, and

incorporated in Count Three as if fully set forth in this Count.

                        DEFENDANT TEVA'S CO-CONSPIRATORS

           45. Sandoz Inc. ("Sandoz"), charged elsewhere, was a corporation organized and

existing under the laws ofColorado, with its principal place ofbusiness in Princeton, New

Jersey. Sandoz, directly or through related entities, was engaged in the manufacturing of generic

drugs, and the marketing and sale of generic drugs in the United States.

           46. Defendant TEVA and Sandoz were competitors in the marketing and sale        of

generic drugs in the United States.

           47. Cooperating witness 3 ('CW-3'), an individual known to the grand jury, was

employed at Sandoz as a pricing and contracts executive.

                              DESCRJPTION OF THE OFFENSE

           48. From at least as early as May 2013 and continuing until at least in or around

December 2015, the exact dates being unknown to the grand jury, in the Eastem District     of

Pennsylvania and elsewhere, defendant

                           TEVA PHARMACEUTICALS USA, INC.

and its co-conspirators, known and unknown to the grand     jury, including CW-1, Sandoz, and

CW-3, knowingly entered into and engaged in a conspiracy to suppress and eliminate

competition by agreeing to allocate customers and rig bids for, and to stabilize, maintain, and fix




                                                 t4
        Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 15 of 20



prices of, generic drugs sold in the United States. The conspiracy engaged in by defendant

TEVA and its co-conspiratots was a per   se unlawful, and thus unreasonable, restraint   of

interstate trade and commerce in violation of Section I of the Sherman Act (15 U.S.C. $ 1).

                                  MEANS AND METHODS

           49. For the purpose of forming and carrying out the charged conspiracy, defendant

TEVA and its co-conspirators known and unknown to the grand jury did certain acts, including

and among others:

              (a)     discussed and agreed to increase prices for generic drugs;

              (b)     communicated about the timing of anticipated price increases;

              (c)     provided and received specific non-public prices in connection with

                      agreed-upon price increases;

              (d)     implemented price increases in accordance with the agreement reached;

              (e)     discussed the allocation ofand agreed to allocate customers located in the

                      United States;

              (0      submitted bids and offers to, and declined requests to submit bids and

                      offers from, customers in accordance with the agreement reached; and

              (g)     sold and accepted payment for generic drugs at collusive and

                      noncompetitive prices.

           50. With respect to certain generic drugs, when defendant TEVA or Sandoz were

preparing to launch a generic drug sold by the other company, CW-1, acting on behalfof

defendant TEVA, and CW-3, acting on behalf of Sandoz, discussed what share ofthe market the

launching company wanted to obtain. They also discussed customers the launching company

might solicit and customers the curent supplier was willing to relinquish. During those




                                                15
        Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 16 of 20




conversations, or shortly thereafter, defendant TEVA and Sandoz, through their employees,

reached an agreement on which customers the launching company would          solicit. The purpose of

the conversations between CW-1, acting on behalf of defendant TEVA, and CW-3, acting on

behalfofSandoz, with respect to launches was to allow the launching company to obtain

customers quickly at the highest price possible, and minimize the decline of price for drugs being

launched.

            51. For example, beginning in or around    Jriy 2014, CW-1 discussed Sandoz's launch

of tobramycin inhalation solution ("tobramycin") with CW-3. At the time of Sandoz's launch,

defendant TEVA was the exclusive supplier of tobramycin. CW-1 and CW-3 discussed which

customers defendant TEVA wanted to retain, and which customers Sandoz should pursue' CW-

1, acting on behalf   of defendant TEVA, agreed to relinquish a large national retail chain

customer to Sandoz. After the customer asked defendant TEVA for its best and final offer to

retain the business, defendant TEVA declined to bid or compete to retain the customer.

            52. On other occasions, when defendant TEVA or Sandoz was planning to raise its

WAC prices or had recently done so, CW-l and CW-3 discussed the amount of          a   potential price

increase, provided the other with non-public prices, and encouraged the other to also raise prices.

After the discussions, defendant TEVA and Sandoz usually followed the other company's price

increase and declined to pursue the other company's customers. The purpose       ofthe

communications between CW-1 and CW-3 was to ensure that the new, higher prices were

implemented and maintained, as much as possible, at the level discussed, and to limit the ability

of defendant TEVA's and Sandoz's customers to switch suppliers.

            53. The conversations about price increases and launches occurred with respect to the

following drugs, among others: etodolac immediate release tablets,    a medication used    to treat




                                                  16
                                                       . .
         Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 17 of 20
                                                                                                     ., .
pain and arthritis; nadolol, a beta-blocker used to treat high blood pressure and prevent chest

pain; temozolomide, a chemotherapy drug used to treat brain cancer; and tobramycin, an

antibiotic used in the treatment of cystic fibrosis.

           54. Defendant TEVA and Sandoz continued to receive and accept payments for

generic drugs affected by the conduct described in this count sold at collusive and

noncompetitive prices until at least in or around December 2015.

                                   TRADE AND COMMERCE

           55. During the period covered by this count, defendant TEVA and Sandoz sold

substantial quantities of generic drugs affected by the offense charged in this count to customers

located in various states in the United States. In addition, payments from affected customers that

purchased drugs sold by defendant TEVA and Sandoz traveled in interstate trade and commerce.

           56. During the period covered by this count, the activities of defendant TEVA and its

co-conspirators, including Sandoz, with respect to the sale of affected generic drugs were within

the flow of, and substantially affected, interstate trade and commerce.

           All in violation of Title 15, United States Code, Section 1.

                                         GAIN AND LOSS

           57. With respect to the offense charged in Count Three of this Indictment, for

purposes of determining the alternative maximum fine pursuant to Title 18, United States Code,

Section 3571(d), defendant TEVA and its co-conspirators known and unknown to the grand jury

derived gross gains of at least $75,000,000 and persons other than defendant TEVA and its co­

conspirators suffered gross losses of at least $75,000,000.




                                                       GRAND JURY FOREPERSON



                                                  17
       Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 18 of 20




                                                                t
MAKANDELRAHIM                             RICHARD A. POWERS
Assistant Attomey General                 Deputy Assistant Attomey General
                                          for Criminal Enforcement



                                                                        .-4---
                                              MARVIN                JR.
                                          Director of Criminal Enforcement




                                          RYAN.I. DANKS
                                          Chiel, Washington Criminal I




                                          J         J. FREDRICKS
                                          C ief'.    ashinglon Criminal II


    nil^l)"-A
WILLIAMM. MCSWAIN
                                              qh^,r"
                                          MARKC. GRL]NDVIG
                                                             -b**;
United States Attomey for the             EMMAM. BURNHAM
Eastem District of Pennsylvania           MATTHEWW. LLTNDER
                                          TARA SHINNICK
                                          JAMES A. RYAN
                                          JULIA M. MALONEY
                                          Attomeys
                                          Antitrust Division
                                          United States Department of Justice
                                          450 Fifth Street Northwest, I 1th Floor
                                          Washington, D.C. 20530
                                          (202) 598-8050




                                     18
Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 19 of 20
                                                                                       Criminal No. 20-00200
                                                                       UNITED STATF],S DISTRICT COURT
Case 2:20-cr-00200-RBS Document 28 Filed 08/25/20 Page 20 of 20




                                                                                Eastem District of Pennsylvania
                                                                                          Criminal Division
                                                                         THE LINITED STATES OF AMERICA
                                                                             .TEVA
                                                                            PHARMACEUTICALS USA, INC.
                                                                   AND GLENMARK PHARMACEUTICALS INC., USA
                                                                       SECOND STJPERSEDING INDICTMT]NT
                                                                                                Counts
                                                                  15 U.S.C. $      I   (conspiracy to restrain trade - 3 counts)
                                                                                                      A truc bill
                                                                                                      Iroreman
                                                                  Iriled in opcn court this                                 dav
                                                                        ot                                       A.l).20
                                                                                                       Clerk
                                                                                        Bail.   :li
